DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the mould part" in the 4th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the mould part” with “the at least one mould part” to obtain proper antecedent basis with “at least one mould part” in the 2nd line of independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and new claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 3,113,359), cited in the Information Disclosure Statement dated April 3, 2020.
Regarding independent claim 1, Burke discloses a molding assembly for use in aluminothermic welding of metal rails (column 3, lines 20-75; column 4, lines 1-32 and 54-58; column 5, lines 57-69; and Figures 1-4), in which the molding assembly comprises the following structural features:
at least one mold part (12);
at least another mold part (14);
metal rails (52, 54), which are disclosed by Burke but are also considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115);
seatings with grooves (42 and 48), as shown in Figure 1; and
a sealing product (44) made of a material which has a relative degree of being “intumescent” to be applied in the seatings with grooves (42 and 48), of which the sealing product (44) is disclosed by Burke but is also considered as a material/product 
Regarding claim 2, the groove further comprises the following features:
an inner edge configured to close the mold cavity;
an outer edge configured to separate the grooves (42 and 48) from outside of the mold cavity; and
a bottom that extends facing the rails to be welded and connects the inner and outer edges (see Figure 1).
Regarding claim 3, the sealing product (44) is recessed with respect to the seating relative to the rails (52, 54).
Regarding claim 4, the mold parts have a bottom part (10), as shown in Figures 1-3.
Regarding claim 5, the sealing product (44) is in the form of a strip.
Regarding claim 6, the limitation of the strip being thermoformed or molded is written in a product-by-process format and has no patentable weight since determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production (see MPEP 2113).
Regarding claim 7, the strip is conformable to the mold part (see Figures 1-3).
Regarding new claim 20, and as similarly applicable in the rejection of independent claim 1 above, the “intumescent” material (further defined in the limitations of this claim) is considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 3,113,359).
Regarding claims 8 and new claim 21, Burke discloses the features of independent claim 1 and new claim 20, but fails to teach the claimed intumescent In re Leshin, 125 USPQ 416.

Response to Arguments
The examiner acknowledges the applicants’ amendment/response and replacement drawing sheets received by the USPTO on October 12, 2021.  The replacement drawing sheets overcome the prior objections to the drawings.  The amendment overcomes prior objections to the abstract and specification, as well as the prior 35 USC 112(b) rejections.  However, the amendment to claim 2 raises a new 35 USC 112(b) rejection (see above section 2).  Claims 9-19 remain withdrawn from consideration as drawn to a non-elected invention.  The applicants have added new claims 20 and 21.  Claims 1-8, 20, and 21 are currently under consideration in the application.

Applicants' arguments filed October 12, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on page 8 of the amendment/response, the applicants argue that Burke uses a compressible material – not an intumescent material as claimed.  The examiner indicated in the above 35 USC 102(a)(1) rejection that since the claims pertain to apparatus limitations, the intumescent material that is used as a seal does not have patentable weight per MPEP 2115, and a variety of sealing products can be used with the claimed apparatus and applied to the metal weld.  Since the claims are drawn to an apparatus, only the components of the apparatus itself are positively claimed and examined.  The materials that are worked upon have no patentable weight, and thus the seal product is a material to be worked upon and not deemed as patentable per MPEP 2115.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 17, 2021